Case 0:18-cv-61361-WPD Document 81 Entered on FLSD Docket 02/14/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 18-61361-CIV-DIMITROULEAS

  MARIANNE JOFFE, DEBBE SCHERTZER,
  and STEPHANIE RODRIGUEZ, individually and
  on behalf of all others similarly situated,

         Plaintiffs,

  vs.

  GEICO INDEMNITY COMPANY,
  GOVERNMENT EMPLOYEES INSURANCE
  COMPANY, and GEICO GENERAL INSURANCE
  COMPANY,

        Defendants.
  ___________________________________/

           ORDER GRANTING TELEPHONIC APPEARANCE AT MEDIATION

         THIS CAUSE comes before the Court on the Parties’ Joint Motion to Allow

  Representatives to Participate Telephonically in the Mediation [DE 80] (“Motion”). The Court

  has carefully considered the Motion and is otherwise fully advised in the premises.

         It is ORDERED AND ADJUDGED that the Parties’ Motion [DE 80] is hereby

  GRANTED. GEICO’s representative and Plaintiff Stephanie Rodriguez are permitted to

  participate in the scheduled mediation telephonically.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 14th day of February, 2020.




  Copies furnished to:
  All counsel of record
